Title: To Thomas Jefferson from John Page, 12 July 1807
From: Page, John
To: Jefferson, Thomas


                        
                            My dear Sir,
                            Richmond July 12th. 1807
                        
                        I have this moment received your favor of the 9th inst. & hasten to return you my hearty thanks for it. As
                            to that part of it which relates to myself, I beg leave to refer you to my letter of yesterday: & I hope you will pardon
                            me if I refer you also to a letter lately written to Dr. Tucker, which I addressed to him, relying on his prudence to
                            communicate it or not as he might think best, as I did not wish to intrude on you engaged as you must be with the
                            important & complicated Affairs of the nation.   You will find from that letter, that you were not mistaken when you
                            supposed that “the Ardor of our fellow Citizens is not satisfied by your Proclamation.” I have heard it repeatedly said
                            “that an immediate Embargo is necessary, because before the usual meeting of Congress all the british Ships &c
                            will have left us, & even our own Vessels, & Sailors, who will be impressed or detained in british Ports throughout
                            their Empire: & that their Ships of War & Privatiers without further Notice will sweep our vessels which may be at
                            Sea, from the Surface of the Seas”; “that an immediate stop to all intercourse with Britain is indispensibly necessary, to
                            retrieve our lost honor, & to bring the mad King to his senses, & that that measure alone would be of more consequence
                            than any naval & military preparations we can ever make.” I confess that when I recollect the hatred which G.3d. bears
                            to you, & our Country & his low Cunning, abominable perfidy, & execrable practice of issuing secret Instructions,
                            through Channels of Communication unknown to his ostensible Ministers, by which means he began & by which alone he did begin & carry on his former War with the U.S., I am nearly of the same
                            opinion, & fear that you will lose by delay, as it is evidently certain that he is bent on a War
                            with the U.S., relying on the support of federal partizans, avowd
                            Tories, his own Subjects here, & Burr’s Choice
                                Spirits, & I suppose Insurrections of Slaves in the Southern States; and foolishly believing that he had
                            conquered Napoleon, & had added Turkey & Austria to his Confederacy, he had no doubt when he issued his secret Orders
                            which bound Berkeley &c, that you would crouch under his insult; or, the U.S., would fall an easy Prey into his Hands. I by no means object to the Doctrine that Reparation ought to be
                            demanded & an Opportunity granted for making, but I see no Impropriety in your immediate Call of Congress for the
                            necessary means of redress should your Efforts to procure Reparation entirely fail, as they may, or, for the means of
                            defence should the british Tyrant be determined to strike away, & follow up his blows, supposing (what was natural to
                            suppose after his repeated Insults, & late mockery of Reparation & accommodation) that we would return blow for blow,
                            & for that on the Chesapeake he may well expect repeated blows well laid on. Could Congress meet immediately it is said
                            they might prevent a war by an Embargo, & Suspension of all Intercourse with Britain & her Dominions, which may
                            otherwise rage to our great Loss by the time of the usual meeting of Congress; or, at least it might enable you to be much
                            better prepared for War, & to act energetically not only defensively but offensively, should war terminate your
                            Negociations. They say that in a Week Congress might place you on high & commanding ground, with extensive conditional
                            Powers, & adjourn to meet when you might expect an answer from your Envoys—Others wish them recalled &
                            that they should not even be permitted to mention, our late disgrace, in Britain, but would return home shaking the dust
                            from their Feet—leaving it to Britain to discover by Enquiries at Washington, why all Intercourse was interdicted between
                            the two Nations, & a sullen silence had been observed by our Ministers. They say the british are shipping vast
                            Quantities of Tobo. &c &c bought on Credit, & will send off an abundance of Specie Arms & Amunition—and it is also said, that John Randolph is to be nominated as a candidate for your Seat when you shall vacate it. I have
                            heard several say he will be nominated, & I confess I suspect that the british Govt. has suggested his Nomination.
                            Wright Southgate told me that he would be nominated, & Mr. Stuart says, he fears that your Enemies will make him your
                            successor—For my part I think it impossible that he should be elected notwithstanding the Plot, I do not believe that any
                            one in Virginia will be appointed an Elector who would vote for him. I have thought it a proper return for your
                            confidence in me, to state to you what are the general sentiments of the People here, & how far my own sentiments
                            coincide with theirs: & Justice to them requires, that I should add, that notwithstanding their present ardor &
                            impatience, they are willing to leave the Interests of their Country, & the national Honor in your hands. It has
                            occurred to me, & I have suggested it to some, that had you convened Congress during the present ferment, of the public
                            mind, it is not improbable that they would declare War; or at least take some Steps which would lead us into a War, which
                            you may very probably avert, by a calm but dignified expostulation, & negociation; or at least prevent, till we can be
                            better prepared for the Conflict—This argument is satisfactory to every calm & dispassionate person I have met with.
                            Wishing you Success Health & Happiness,
                  I am my dear Sir with the highest respect & Esteem Your most obedt.
                            Servant
                        
                            John Page
                     
                        
                        
                            P.S. July 18th. I have been so often interrupted during my writing this letter that I could not finish it
                                till this day—
                        
                    